DETAILED ACTION
Claims 1-8 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Bearing System of Hermetic Refrigerant Compressor and Refrigerator-Freezer Using the Same.”
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
INVOKED
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a compression element” in claim 1; 
“an electric element” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a ratio L/D of the single sliding length L to an external diameter D of the main shaft less than 0.51 and above 0.15, it is therefore only supporting for ratio’s between 0.51 and 0.15 (Applicant’s specification Par 0019-0024, 0055), and does not reasonably provide enablement for a ratio L/D of the single sliding length L to an external diameter D of the main shaft less than 0.15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Therefore “a ratio L/D of the single sliding length L to an external diameter D of the main shaft is less than or equal to 0.51 (see claim 1),” does not meet scope of enablement because the claim language includes ratios below 0.15, which are not supported by the specification. Due to their dependency from claim 1, claims 2-8 are accordingly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “in a case where the sliding surface is the single sliding surface, a length of the single sliding surface in an axial direction is a single sliding length L, whereas in a case 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2019/0285063 used as a translation of JP-2016-231272; inventor submitted reference).

Regarding claim 1 Hayashi discloses a hermetic refrigerant compressor (refrigerant compressor 100, abstract) comprising a sealed container (container 101, id.) in which lubricating oil having a kinematic viscosity in a range of 1 mm2/S to 9 mm2/S at 400C is stored (kinematic viscosity 0.1 – 5.1 mm^2/s, id.), the sealed container accommodating an electric element (electric element 106, id.) and a compression element (compression element 107, id.), the compression element being driven by the 
Regarding claim 3 Hayashi discloses the hermetic refrigerant compressor according to claim 1, wherein the ratio L / D is greater than or equal to 0.15 (L/D ratio of 0.1 to 1.20, para 0055, 0056). 
Regarding claim 5 Hayashi discloses the hermetic refrigerant compressor according to claim 1, wherein a content of the sliding modifier in the lubricating oil in terms of an atomic weight of sulfur is greater than or equal to 100 ppm (0.5 to 8.0 wt %, par 0137; examiner notes that 100 parts per million is equal to 100/1,000,000 or .0001 or .01%). 
Regarding claim 6 Hayashi discloses the hermetic refrigerant compressor according to claim 1, wherein the lubricating oil further contains a phosphorus-based extreme-pressure additive (phosphorous extreme pressure additives, par 0136). 

Regarding claim 8 Hayashi discloses a refrigerator-freezer comprising a refrigerant circuit including: the hermetic refrigerant compressor according to claim 1; a radiator (radiator, par 0033); a decompressor (decompressor, id); and a heat absorber (heat absorber, id), wherein in the refrigerant circuit, the hermetic refrigerant compressor, the radiator, the decompressor, and the heat absorber are connected by piping in an annular manner (annular manner, id.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Manke (US 20130323030).

Manke teaches wherein in the case where the sliding surface is divided into the plurality of sliding surfaces (fig 4, par 0020). It would have been obvious ta person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a partial recess of Manke into the single bearing part of Hayashi in order to create a plurality of bearing parts and thereby  to minimize the power dissipated by viscous friction between the crankshaft and bearing hub (Manke, par 0020). It would further be obvious that the combination of Hayashi and Manke would combine for a total of the lengths of the plurality of sliding surfaces in the axial direction is a total sliding length Lt, a ratio Lt / D of the total sliding length Lt to the external diameter D is less than or equal to 1.26 (Hayashi, L/D ratio of 0.1 to 1.20, para 0055, 0056), in order to minimize abrasion of the sliding surface and thereby increase reliability (Hayashi, par 0027).
Regarding claim 4, Hayashi in view of Manke teaches, the hermetic refrigerant compressor according to claim 2, wherein the ratio Lt / D is greater than or equal to 0.3 (Hayashi, L/D ratio of 0.1 to 1.20, para 0055, 0056). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746